Murphy, P. J.,
dissents in a memorandum as follows: While I am in full agreement with the majority that the within CPLR article 78 proceeding was timely commenced, I see no reason why this court should not dispose of the straightforward substantive legal issue raised by petitioner. The fact that petitioner on appeal has inexplicably neglected to address the merits of the matter raised in its own petition should not deter us from ruling on the question.
Simply put, petitioner maintains that section 5303 of the Insurance Law (quoted in the majority opinion) sets an upward limit on the amount of coverage an insurer can be required to provide applicants insured as assignments under the Assigned Risk Plan. Section 10 (A) (1) of the Plan, however, provides that "the insurer shall be required to write a policy or binder for limits adequate to comply with the law”. Compliance with this latter provision in this case would obligate petitioner to write a policy extending coverage of $5,000,000, an amount considerably in excess of the $50,000/ $100,000 limitation petitioner claims is imposed by Insurance Law § 5303. The question then is whether the Superintendent and the Plan have exceeded their authority in requiring that insurer participants in the Plan write policies adequate to comply with the law when the law requires coverage in greater amounts than the $50,000/$100,000 level mentioned in section 5303 of the Insurance Law.
The reading of the subject section of the Insurance Law apparently adopted by respondent is that the Plan must, at a minimum, make provision for assigned-risk applicants to obtain coverage of up to $50,000/ $100,000. Read in this fashion the statute does not provide a ceiling upon the coverage which the Plan may require an insurer to extend; it merely assures that the Plan will make available to those insured as assigned risks coverage at a level as high as $50,000/$100,000. This view of the statute’s intendment is both in accord with its language and with sound policy. To construe the provision as petitioner urges would logically require invalidation of Plan section 10 (A) (3) (also quoted in the majority opinion), as well as section 10 (A) (1) which is directly at issue in this proceeding. If section 10 (A) (3) were invalidated, assigned-risk in*297sureds would be unable to obtain coverage in amounts above what is today the legal minimum. Clearly, for a group which by hypothesis poses an unusually high risk, such a limitation on coverage would have particularly adverse consequences. Those insured pursuant to the Plan would be frequently underinsured, and injured parties would be deprived of an adequate recovery. There would then seem compelling policy considerations supporting the reading of the statute advanced by respondent permitting the Plan to require participating insurers to write policies in amounts requested by applicants exceeding the $50,000/$100,000 level set forth in Insurance Law § 5303. I see no reason why the Plan, consistent with its interpretation of the statute, would not be permitted to require that insurers make available to applicants policies with limits adequate to comply with the law.
As respondent’s construction of its operative statute is in this case plainly reasonable, it is entitled to great weight and should be upheld (see, Matter of Howard v Wyman, 28 NY2d 434).
Accordingly, I dissent and would affirm the appealed order but for the reasons stated herein.